Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II in the reply filed on 7/14/2021 is acknowledged.

Claims 1-10, 15 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/14/2021.
	Claims 11-14 are examined on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, Rui et al. (reference #5 of IDS submitted on 5/20/2020) and Flandorfer et al. Journal of Virology, Vol. 77, No. 17, pages 9116- 9123). 
	The claimed invention is drawn to a preparation method of an H9 avian influenza vaccine strain which differentiates influenza A virus infection from vaccination, comprising the following steps: the label gene sequence is rescued with an HA gene of H9 avian influenza viruses over a reverse genetic system to obtain a recombinant vaccine strain, that is an H9 avian influenza vaccine strain which differentiates influenza A virus infection from vaccination;
the label gene sequence is a DNA sequence for coding influenza B virus NA protein, or a DNA sequence for coding an amino acid sequence having at least 90% homology, or at least 92% homology, or at least 95% homology, or at least 98% homology with the NA protein amino 

The label gene sequence further contains packaging signal sequences at its both ends.
The 5’-end packaging signal sequence of the label gene sequence is SEQ ID NO: 3, or a sequence having at least 80% homology, or at least 85% homology, or at least 90% homology, or at least 95% homology with SEQ ID NO: 3.
The 3’-end packaging signal sequence of the label gene sequence is SEQ ID NO: 4, or a sequence having at least 80% homology, or at least 85% homology, or at least 90% homology, or at least 95% homology with SEQ ID NO: 4.

*For the purpose of examination, a packaging signal homologous to SEQ ID NO:s 3 and 4 include signals that facilitate packaging, but do not necessarily share sequence identity with SEQ ID NO:s 3 and 4.  

Wu teach the generation of a recombinant H9 avian influenza virus through reverse genetics that contains a truncated influenza A NA protein from an H1N1 influenza virus.
 
Flandorfer et al. teach the generation of a recombinant influenza A virus through reverse genetics that contains an influenza A HA protein and an influenza B virus NA protein. [see abstract and Figure 1]  The influenza B NA encoding sequences contain both 5’ and 3’ ends which inherently function as packaging signals since the virus fully formed following cellular 
As a result, one of ordinary skill in the art would be motivated to and have a reasonable expectation of success at generating a recombinant A H9 avian influenza virus with an influenza B virus NA protein as presently claimed.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960. The examiner can normally be reached M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/BENJAMIN P BLUMEL/            Primary Examiner, Art Unit 1648